Detailed Action
This action is in response to RCE filed on 05/02/2022. 
This action is in response to application filed on 08/07/2020 which is a continuation of application no. 15/818677 (now patent #10740550) filed on 11/20/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 21-40 are rejected.
Claims 1-20 are canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 

Applicant’s Response
In Applicant’s Response dated 05/02/2022, Applicant amended claims 21-22, 28, and 35.  Applicant argued against various rejections previously set forth in the Office Action mailed on 02/01/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022, 07/29/2022, 05/05/2022, 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-27, 28-29, 32-34, 35-36, and 39 are rejected under 35 U.S.C 103 as being unpatentable over Dickerman et al. (US 2021/0019472 A1, referred herein after as D1) in view of Gur et al. (US 2009/0044091 A1, referred hereinafter as D3).  

As per claim 21, D1 discloses, 
A computer-implemented method, comprising, (D1, title, abstract).  
causing a visual signal to be presented within at least a portion of a first cell of a first data sheet, (D1, fig 3 shows/discloses a table having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”). 
wherein the first data sheet comprises a two-dimensional grid of cells, (D1, fig 3 shows/discloses a table (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”).  
and wherein the visual signal indicates a relationship between the first cell and one or more other cells of one or more data sheets, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship between the tables/sheets and/or cells.  In particular, one of ordinary skill in the art would clearly recognize that ProdID “123Blue” as shown in figure 3 is the same or related to ProdID “123Blue” as shown in figure 5, where the symbols “123Blue” are visual indicators that are exactly the same characters in both tables and as such indicate that they are related)
determining that a formula of a second cell references the first cell; and causing a result of the formula to be presented within at least a portion of the second cell in response to said determining, wherein the result is based at least in part on contents of the one or more other cells, (D1, fig 3 and fig 5, 0043 shows/discloses a tables (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship between the tables and cells.  D1 0038-0044 further discloses calculating a DAX (formula) of a second cell references the first cell (e.g. context:, Product[ProdID]=”456Red”); and causing a result of the formula to be presented within at least a portion of the second cell in response to said determining (e.g. element 412 as shown in figure 4), wherein the result is based at least in part on contents of the one or more other cells (e.g. tables from figure 3 and 5)).  
As noted above, D1 discloses a visual indication that indicates a relationship between cells/tables; however, D1 fails to expressly disclose – visual signal designates that first cell as having a relationship with one or more other cells of the one or more data sheets.
D3 (0047-0052, figures 2A-2F) discloses user inputting visual signal (e.g. = “2006 ::February::Sales”) that designates and/or links that first cell/column as having or to have a direct relationship with one or more other cells of the one or more data sheets (e.g. sheet 2006 having table February and associated sales column). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include visual signal designates that first cell as having a relationship with one or more other cells of the one or more data sheets.  This would have been obvious for the purpose of linking and/or forming relationship between different tables/cells using easy to use intuitive names of tables/cells/columns as disclosed by D3 (0043).   

As per claim 23, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, the computer-implemented method further comprising, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
storing an update propagation rule associated with at least the second data sheet; and in response to a programmatic request to update a cell of the second data sheet, automatically updating a portion of the first data sheet in accordance with the update propagation rule, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, where D1 further discloses storing an update propagation rule associated with at least the second data sheet (e.g. logic 206); and in response to a programmatic request to update a cell of the second data sheet, automatically updating a portion of the first data sheet in accordance with the update propagation rule (e.g. DAX are recalculated based on changed cells or tables in any one of the sheets))

As per claim 24, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, the computer-implemented method further comprising, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
storing an update propagation rule associated with at least the second data sheet; and in response to a programmatic request to update a cell of the first data sheet, automatically updating a portion of the second data sheet in accordance with the update propagation rule, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, where D1 further discloses storing an update propagation rule associated with at least the second data sheet (e.g. logic 206); and in response to a programmatic request to update a cell of the first data sheet, automatically updating a portion of the second data sheet in accordance with the update propagation rule (e.g. DAX are recalculated based on changed cells or tables in any one of the sheets)).

As per claim 25, the rejection of claim 21 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the visual signal indicates that the first cell is associated with a particular row of the one or more rows, (D1, fig 3 and fig 5, 0043 shows/discloses a tables (i.e. two-dimensional grid of cells) having plurality of cells/rows, where one or more of the cells includes text/data/signal (e.g. column “ProdID”, rows having product ids), where “ProID” indicates a relationship between the tables and cells/rows.  D1 0038-0044 further discloses calculating a DAX (formula) of a second cell that references the first cell (e.g. context:, Product[ProdID]=”456Red”); and causing a result of the formula to be presented within at least a portion of the second cell in response to said determining (e.g. element 412 as shown in figure 4), wherein the result is based at least in part on contents of the one or more other cells (e.g. tables from figure 3 and 5)).  

As per claim 26, the rejection of claim 21 further incorporated, D1 discloses,
further comprising: in response to a programmatic interaction directed to the first cell, causing a representation of at least some cells of the one or more other cells to be displayed, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, where D1 further discloses in response to a programmatic interaction directed to the first cell, causing a representation of at least some cells of the one or more other cells to be displayed (e.g. based on logic 206 , DAX are recalculated and the updated data is displayed via pivot table or spreadsheet tables based on changed cells including a the first cell or tables in any one of the sheets)).

As per claim 27, the rejection of claim 21 further incorporated, D1 discloses,
obtaining, via a programmatic interface, an indication of at least a particular cell of the one or more other cells whose content is to be used to determine a value displayed within the first cell; and causing a value based at least in part on the content of the particular cell to be displayed within the first cell, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, where D1 further discloses obtaining, via a programmatic interface, an indication of at least a particular cell of the one or more other cells whose content is to be used to determine a value displayed within the first cell; and causing a value based at least in part on the content of the particular cell to be displayed within the first cell (e.g. based on logic 206 , DAX formula referencing any number of cells are recalculated and the updated data is displayed via pivot table or spreadsheet tables based on changed cells or tables in any one of the sheets)).

As per claims 28-29, and 33-34:
Claims 28-29, and 33-34 are system claims corresponding to method claims 21, 22, and 26-27 and are of substantially scope. 
Accordingly, claims 28-29, and 33-34 are rejected under the same rational and/or or cited portions of reference D1 as set forth for claims 21, 22, and 26-27. 

As per claim 32, the rejection of claim 28 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the visual signal indicates that the first cell is a proxy for at least a particular row of the one or more rows, (D1, fig 3 and fig 5, 0031-0032, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) or proxy between the tables/sheets and/or cells

As per claims 35-36, 
Claims 35-36 are medium claims corresponding to method claims 21, and 22, and are of substantially scope. 
Accordingly, claims 35-36 are rejected under the same rational and/or cited portions of reference D1 as set forth for claims 21, and 22. 

As per claim 39, the rejection of claim 35 further incorporated, D1 discloses,
storing further program instructions that when executed on or across one or more processors: identify the one or more cells to which the first cell is related based at least in part on a result of a search operation, (D1, fig 3 and fig 5, 0031-0032, 0043-0045 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells, and based on the relationship, other cells are searched/identified and/or filtered. 



Claim 22, 30-31, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerman et al.  (US 2021/0019472 A1, referred hereinafter as D1), in view of Gur et al. (US 2009/0044091 A1, referred hereinafter as D3),  and further in view of Khan et al. (US 6157934, referred hereinafter as D2).
	
As per claim 22, the rejection of claim 21 further incorporated, D1 discloses,
wherein the visual signal comprises a symbol indicating that the first cell is a parent cell of a second data sheet comprising the one or more other cells, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells).
D1 fails to expressly disclose - wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.
D2 (figure 1 accompanying text, col. 2-3) show/discloses generating, storing main server (2D) spreadsheet (e.g. second sheet), client local spreadsheets (child template) that are associated with or linked to the main/parent spreadsheet, and furthermore client local spreadsheet associated with linked in with data entry form (e.g. firs cell), where data flows to/from main spreadsheet to/from local spreadsheet and to/from data entry form based on edits to the cells data entry form and/or main spreadsheet.  Thus, D2 clearly includes wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include wherein at least a portion of the second data sheet is initialized in accordance with a child template associated with the first cell.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users as disclosed by D2 (abstract). 

As per claim 30, the rejection of claim 28 further incorporated, D1 discloses  
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
D1 fails to expressly disclose - in accordance with a security setting associated with the relationship, cause access to at least a portion of the first data sheet by a viewer or editor of the second data sheet to be prohibited.
D2 (figure 1 accompanying text, col. 2-3, col. 4) show/discloses not all portions of spreadsheet is available to the viewer/editor for viewing or editing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include in accordance with a security setting associated with the relationship, cause access to at least a portion of the first data sheet by a viewer or editor of the second data sheet to be prohibited.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users while hiding certain data in order to prevent to errors as disclosed by D2 (col. 4). 

As per claim 31, the rejection of claim 28 further incorporated, D1 discloses,
wherein the visual signal indicates that the first cell is a parent cell of a second data sheet comprising the one or more other cells, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
D1 fails to expressly disclose - in accordance with a security setting associated with the relationship, cause a modification of at least some cells of the second data sheet to be prohibited.
D2 (figure 1 accompanying text, col. 2-3, col. 4) show/discloses not all portions of spreadsheet is available to the viewer/editor for viewing or editing.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include in accordance with a security setting associated with the relationship, cause a modification of at least some cells of the second data sheet to be prohibited.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users while hiding certain data in order to prevent to errors as disclosed by D2 (col. 4). 


As per claims 37-38, 
Claims 37-38 are medium claims corresponding to method claims 30-31, and are of substantially scope. 
Accordingly, claims 37-38 are rejected under the same rational as set forth for claims 30-31. 



As per claim 40, the rejection of claim 35 further incorporated, D1 discloses,
wherein the one or more other cells comprise one or more rows of cells, and wherein the one or more non-transitory computer-accessible storage media store further program instructions that when executed on or across one or more processors, (D1, fig 3 and fig 5, 0043 shows/discloses tables/sheets (i.e. two-dimensional grid of cells) having plurality of cells, where one or more of the cells includes text/data/signal (e.g. column “ProdID”), where “ProID” indicates a relationship (e.g. parent/child) between the tables/sheets and/or cells.  The examiner notes that “parent” and “child” tables are merely interpreted as labels and as such properly construed to include any two related tables.)
D1 fails to expressly disclose - generate and store an immutable object representing an association between the first cell and at least one row of the one or more rows.
D1 (figure 1 accompanying text, col. 2-3, 5, 7-8) shows/discloses generating, storing main server (2D) spreadsheet (e.g. parent), client local spreadsheets (child template) that are associated with or linked to the main/parent spreadsheet, and furthermore client local spreadsheet associated with linked in with data entry form (e.g. child data sheet), where data flows to/from main spreadsheet to/from local spreadsheet and to/from data entry form based edits to the cells data entry form and/or main spreadsheet. D1 further discloses providing user interface to graphically link cells (“immutable object”) from the main spreadsheet to local spreadsheets/data entry forms, where the link allows and/or indicates bidirectional data flow.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include generate and store an immutable object representing an association between the first cell and at least one row of the one or more rows.  This would have been obvious for the purpose of automating workflow and/or generation/updating of spreadsheets by multiple users as disclosed by D2 (abstract). 
 

Response to Arguments
	Applicant’s arguments filed on 05/02/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144